MEMORANDUM OPINION
                                       No. 04-12-00148-CR

                                   Michael Herman FUENTES,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR2445
                          Honorable Raymond Angelini, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: December 5, 2012

AFFIRMED

           A jury found Michael Herman Fuentes guilty of aggravated assault with a deadly

weapon, and Fuentes was sentenced to five years imprisonment in accordance with the jury’s

verdict. Fuentes’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal has no merit. Fuentes was provided with a copy of the brief and informed of his right

to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
                                                                                   04-12-00148-CR


App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Fuentes did not file a pro se brief.

       After reviewing the record and counsel’s brief, we conclude that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Fuentes wish to seek further review of this case by the Texas

Court of Criminal Appeals, Fuentes must either retain an attorney to file a petition for

discretionary review or Fuentes must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                  Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                -2-